EXHIBIT 10.6
 
CONSULTING AGREEMENT
 
CONSULTING AGREEMENT, dated as of April 1, 2012, by and between RICHARD D. EGAN
(the “Consultant”), having an address at ___________, and ISLET SCIENCES, INC.,
a Nevada corporation (the “Company”), having offices at 1370 Avenue of the
Americas, Suite 902, New York, New York 10019.


1. Relationship.  The Consultant is hereby engaged by the Company to provide
accounting and financial services (the “Services”).  The Consultant shall not
be, and shall not represent himself to anyone as, an employee of the Company or
entitled to any employment rights or benefits from the Company.  The Consultant
agrees to use his best efforts to perform Services hereunder and to advance the
interests of the Company.
 
2. Compensation.
 
(a) As compensation for the Services, the Consultant shall be (i) paid $150.00
per hour payable monthly in arrears from the date hereof, and (ii) issued
150,000 shares of the Company’s common stock, $.001 par value (the “Compensation
Shares”), which shall be subject to forfeiture if the Consultant’s engagement by
the Company is terminated before January 31, 2013. 
 
(b) The Compensation Shares are intended to be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to Regulation D and shall bear a “restricted legend.” In connection
with the Consultant’s acquisition of the Compensation Shares, the Consultant
represents and warrants to the Company that (i) the Consultant is an "accredited
investors" as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act; (ii) the Consultant will not sell or otherwise
transfer the Compensation Shares during the period in which they are subject to
forfeiture and without registration under the Securities Act or an exemption
therefrom; (iii) the Consultant has such knowledge and experience in financial
and business matters that the Consultant is capable of evaluating the merits and
risks of the Consultant’s investment in the Compensation Shares and is able to
bear such risks; (iv) the Consultant is acquiring the Compensation Shares for
the Consultant’s own account, for investment purposes only and not with a view
to distribute or resell such securities in whole or in part.
 
(c) The Company shall reimburse the Consultant for all reasonable travel and
related expenses required by the Company for the performance of the Services if
approved in advance and upon presentation of satisfactory invoices and receipts
therefor.
 
(d) The Consultant shall be solely responsible for all reporting and paying of
any and all, federal, state and local taxes, and for any contributions and
withholding and any other claim related to or arising out of any compensation
paid by the Company to the Consultant hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Term and Termination.  The term of this Agreement shall commence as of the
date hereof and shall continue until the earlier of (i)  second anniversary of
the date hereof or (ii) termination by either party for any reason upon ten (10)
days written notice to the other party (the “Term”).
 
4. Confidentiality.  The Consultant agrees to execute and perform the
Confidentiality, Proprietary Information and Inventions Agreement in the form
attached hereto as Annex A.
 
5. Consultant’s Representations and Warranties.  The Consultant represents and
warrants to the Company as follows:
 
(a) The Consultant is not under any legal obligation, including any obligation
of confidentiality or non-competition, which prevents the Consultant from
executing or fully performing this Agreement, or which would render such
execution or performance a breach of contract with any third party, or which
would give any third party any rights in any intellectual property which might
be developed by the Consultant hereunder; and
 
(b) The Consultant’s performance hereunder will not give rise to any right or
claim by any third party, including, but not limited to, any of the Consultant’s
employers or any person to whom the Consultant has provided or currently
provides consulting services, to any intellectual or other property or rights of
the Company.
 
6. Indemnification.  The Consultant agrees to indemnify the Company and its
directors, officers and controlling stockholders (each, an “Indemnified Person”)
against, and to hold each Indemnified Person harmless from, any claims or suits
by a third party or third parties against the Company and any liabilities or
judgments based thereon, either arising from the Consultant’s performance of
Services for the Company under this Agreement or arising from any use by the
Company of information or products resulting from the Consultant’s performance
of Services under this Agreement.
 
7. Notices.  Notices to any party hereunder shall be deemed to be sufficiently
given if delivered personally or sent by certified mail, return receipt
requested, with proper postage affixed, to the address of such party set forth
herein, or to such other address as may be specified by either party by notice
to the other party hereto.  Notices shall be deemed given when delivered, if
delivered personally, or on the third business day after mailing, as provided
above.
 
8. Severability.  In the event any provision of this Agreement is determined by
a court of competent jurisdiction to be unenforceable, the remaining provisions
will be valid and binding to the fullest extent possible, and in any event, this
Agreement shall be interpreted to be valid and binding to the fullest extent
possible.
 
 
2

--------------------------------------------------------------------------------

 
 
9. Miscellaneous.
 
(a) This Agreement shall be governed by, and construed pursuant to, the laws of
the State of New York, applicable to agreements made and performed wholly within
such state.
 
(b) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and there are no representations,
warranties or commitments except as set forth herein.  This Agreement supersedes
all prior agreements, understandings, negotiations and discussions, whether
written or oral, of the parties hereto relating to the subject matter
hereof.  This Agreement may be amended only by a writing executed by the parties
hereto.
 
(c) The Company may use the Consultant’s name; provided that the Company may
only use the Consultant’s name in written material prepared by the Company with
the Consultant’s prior written consent (which consent may be given by e-mail),
except that such prior written consent shall not be required for filings with
the OTC Markets or the Securities and Exchange Commission and other governmental
agencies, the inclusion of the Consultant on the Company’s website, or reference
to the Consultant in any Company private placement of securities.
 
[Signature page follows]
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

ISLET SCIENCES, INC.        
By:
     
John Steel
   
Chief Executive Officer
       
CONSULTANT:
             
Richard D. Egan
 

 
 
4

--------------------------------------------------------------------------------

 
 
Annex A


ISLET SCIENCES, INC.


Confidentiality, Proprietary Information
and Inventions Agreement




I recognize that the goal of Islet Sciences, Inc., a Nevada corporation (the
“Company”), is to become a biotechnology company engaged in the research,
development, and commercialization of patented technologies in the field of
transplantation therapy for people with conditions requiring cell-based
replacement treatments, with a focus on type 1, or insulin-dependent diabetes
(the “Business”).  Any entity with which the Company enters into, or seeks or
considers entering into, a business relationship in furtherance of the Business
is referred to as a “Business Partner”.
 
I understand that, as part of my performance of duties as a consultant of the
Company (the “Engagement”), I will have access to confidential or proprietary
information of the Company and the Business Partners, and I may make new
contributions and inventions of value to the Company.  I further understand that
my Engagement creates in me a duty of trust and confidentiality to the Company
with respect to any information: (1) related, applicable or useful to the
business of the Company, including the Company’s anticipated research and
development or such activities of its Business Partners; (2) resulting from
tasks performed by me for the Company; (3) resulting from the use of equipment,
supplies or facilities owned, leased or contracted for by the Company; or (4)
related, applicable or useful to the business of any partner, client or customer
of the Company, which may be made known to me or learned by me during the period
of my Engagement.
 
For purposes of this Agreement, the following definitions apply:
 
“Proprietary Information” shall mean information relating to the Business or the
business of any Business Partner and generally unavailable to the public that
has been created, discovered, developed or otherwise has become known to the
Company or in which property rights have been assigned or otherwise conveyed to
the Company or a Business Partner, which information has economic value or
potential economic value to the business in which the Company is or will be
engaged.  Proprietary Information shall include, but not be limited to, trade
secrets, processes, formulas, writings, data, know-how, negative know-how,
improvements, discoveries, developments, designs, inventions, techniques,
technical data, patent applications, customer and supplier lists, financial
information, business plans or projections and any modifications or enhancements
to any of the above. 
 
“Inventions” shall mean all Business-related discoveries, developments, designs,
improvements, inventions, formulas, software programs, processes, techniques,
know-how, negative know-how, writings, graphics and other data, whether or not
patentable or registrable under patent, copyright or similar statutes, that are
related to or useful in the business or future business of the Company or its
Business Partners or result from use of premises or other property owned, leased
or contracted for by the Company.  Without limiting the generality of the
foregoing, Inventions shall also include anything related to the Business that
derives actual or potential economic value from not being generally known to the
public or to other entities who can obtain economic value from its disclosure or
use.
  
As part of the consideration for my Engagement or continued Engagement, as the
case may be, and the compensation received by me from the Company from time to
time, I hereby agree as follows:
 
 
5

--------------------------------------------------------------------------------

 
 
1. Proprietary Information and Inventions.  All Proprietary Information and
Inventions related to the Business shall be the sole property of the Company and
its assigns, and the Company or its Business Partners, as the case may be, and
their assigns shall be the sole owner of all patents, trademarks, service marks,
copyrights and other rights (collectively referred to herein as “Rights”)
pertaining to Proprietary Information and Inventions.  I hereby assign to the
Company any rights I may have or acquire in Proprietary Information and/or
Inventions and/or Rights pertaining to the Proprietary Information and/or
Inventions which Rights arise in the course of my Engagement.  I further agree
as to all Proprietary Information and/or Inventions to which Rights arise in the
course of my Engagement to assist the Company or any entity designated by it in
every proper way (but at the Company’s expense) to obtain and from time to time
enforce Rights relating to said Proprietary Information and/or Inventions in any
and all countries.  I will execute all documents for use in applying for,
obtaining and enforcing such Rights in such Proprietary Information and/or
Inventions as the Company may desire, together with any assignments thereof to
the Company or entities designated by it.  My obligation to assist the Company
or any entity designated by it in obtaining and enforcing Rights relating to
Proprietary Information and/or Inventions shall continue beyond the cessation of
my Engagement (“Cessation of my Engagement”).  In the event the Company is
unable, after reasonable effort, to secure my signature on any document or
documents needed to apply for or enforce any Right relating to Proprietary
Information and/or to an Invention, whether because of my physical or mental
incapacity or for any other reason whatsoever, I hereby irrevocably designate
and appoint the Company and its duly authorized officers and agents as my agents
and attorneys-in-fact to act for and in my behalf and stead in the execution and
filing of any such application and in furthering the application for and
enforcement of Rights with the same legal force and effect as if such acts were
performed by me.  I hereby acknowledge that all original works of authorship
that are made by me (solely or jointly with others) within the scope of my
Engagement and which are protectable by copyright are “works for hire” as that
term is defined in the United States Copyright Act (17 USCA, Section 101).
 
2. Confidentiality.  At all times, both during my Engagement and after the
Cessation of my Engagement, whether the cessation is voluntary or involuntary,
for any reason or no reason, or by disability, I will keep in strictest
confidence and trust all Proprietary Information, and I will not disclose or use
or permit the use or disclosure of any Proprietary Information or Rights
pertaining to Proprietary Information, or anything related thereto, without the
prior written consent of the Company, except as may be necessary in the ordinary
course of performing my duties for the Company.  I recognize that the Company
has received and in the future will receive from third parties (including
Business Partners) their confidential or proprietary information subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  I agree that I owe the Company
and such third parties (including Business Partners), during my Engagement and
thereafter, a duty to hold all such confidential or proprietary information in
the strictest confidence, and I will not disclose or use or permit the use or
disclosure of any such confidential or proprietary information without the prior
written consent of the Company, except as may be necessary in the ordinary
course of performing my duties for the Company consistent with the Company’s
agreement with such third party.
  
 
6

--------------------------------------------------------------------------------

 
 
3. Non-competition and Non-solicitation.  During my Engagement, and for a period
of two (2) years after the Cessation of my Engagement, I will not directly or
indirectly, whether alone or in concert with others or as a partner, officer,
director, consultant, agent, employee, stockholder, manager or member of any
company or commercial enterprise, directly or indirectly, engage in any activity
in the United States or Canada that the Company shall determine in good faith is
in competition with the Company concerning its work in the Business.  It is
understood and agreed that the foregoing shall not preclude me from engaging in
any activity, directly or indirectly, whether in concert with others or as a
partner, officer, director, consultant, agent, employee, stockholder, manager or
member of any company or commercial enterprise so long as such activity, company
or commercial enterprise is not engaging in the Business. During my Engagement
and for a period of two (2) years after the Cessation of my Engagement, I will
not, either directly or indirectly, either alone or in concert with others,
solicit or encourage any employee of or consultant to the Company to leave the
Company or engage directly or indirectly in competition with the Company in the
Business.  During my Engagement and for a period of two (2) years after the
Cessation of my Engagement, I agree not to plan or otherwise take any
preliminary steps, either alone or in concert with others, to set up or engage
in any business enterprise that would be in competition with the Company in the
Business.  The following shall not be deemed to be competitive with the Company:
(i) my ownership of stock, partnership interests or other securities of any
entity not in excess of two percent (2%) of any class of such interests or
securities which is publicly traded; and (ii) my continued research engagements
for academic institutions.
 
4. Delivery of Company Property and Work Product.  In the event of the Cessation
of my Engagement, I will deliver to the Company all biological materials,
devices, records, sketches, reports, memoranda, notes, proposals, lists,
correspondence, equipment, documents, photographs, photostats, negatives,
undeveloped film, drawings, specifications, tape recordings or other electronic
recordings, programs, data and other materials or property of any nature
belonging to the Company or its clients or customers, and I will not take with
me, or allow a third party to take, any of the foregoing or any reproduction of
any of the foregoing.
 
5. No Conflict.  I represent, warrant and covenant that my performance of all
the terms of this Agreement and the performance of my duties for the Company
does not and will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my Engagement.  I
have not entered into, and I agree that I will not enter into, any agreement,
either written or oral, in conflict herewith.
 
6. No Use of Confidential Information.  I represent, warrant and covenant that I
have not brought and will not bring with me to the Company or use in my
Engagement any materials or documents of a former employer, or any entity for
which I have acted as an independent contractor or consultant, that are not
generally available to the public, unless I have obtained written authorization
from any such former employer or other entity for their possession and use.  I
understand and agree that, in my service to the Company, I am not to breach any
obligation of confidentiality that I have to former employers or other entities.
 
 
7

--------------------------------------------------------------------------------

 
 
7. Equitable Relief.  I acknowledge that irreparable injury may result to the
Company from my violation or continued violation of the terms of this Agreement
and, in such event, I expressly agree that the Company shall be entitled, in
addition to damages and any other remedies provided by law, to an injunction or
other equitable remedy respecting such violation or continued violation by me.
 
8. Severability.  If any provision of this Agreement shall be determined by any
court of competent jurisdiction to be unenforceable or otherwise invalid as
written, the same shall be enforced and validated to the extent permitted by
law.  All provisions of this Agreement are severable, and the unenforceability
or invalidity of any single provision hereof shall not affect the remaining
provisions.
 
9. Miscellaneous.  This Agreement shall be governed by and construed under the
laws of the State of New York applied to contracts made and performed wholly
within such state.  No implied waiver of any provision within this Agreement
shall arise in the absence of a waiver in writing, and no waiver with respect to
a specific circumstance, event or occasion shall be construed as a continuing
waiver as to similar circumstances, events or occasions.  This Agreement,
together with the Consulting Agreement dated this date, contains the sole and
entire agreement and understanding between the Company and me with respect to
the subject matter hereof and supersedes and replaces any prior agreements to
the extent any such agreement is inconsistent herewith.  This Agreement can be
amended, modified, released or changed in whole or in part only by a written
agreement executed by the Company and me.  This Agreement shall be binding upon
me and my heirs, executors, assigns and administrators, and it shall inure to
the benefit of the Company and each of its successors or assigns.  This
Agreement shall be effective as of the first day of my being retained to render
services to the Company, even if such date precedes the date I sign this
Agreement.
 
10. Thorough Understanding of Agreement.  I have read all of this Agreement and
understand it completely, and by my signature below I represent that this
Agreement is the only statement made by or on behalf of the Company upon which I
have relied in signing this Agreement.
 
[Signature page follows]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have caused this Agreement to be signed on the date
written below.
 
DATED:  April ___,
2012                                                                  
 
CONSULTANT:
         
Richard D. Egan
      Address:  

 
 
9


--------------------------------------------------------------------------------